UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                              No. 01-4360
JOSEPH BASHAM,
                 Defendant-Appellant.
                                        
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-96-29)

                   Submitted: September 25, 2001

                       Decided: October 15, 2001

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Brian J.
Kornbrath, Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Charles T. Miller, United States Attorney, Sam-
uel D. Marsh, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.
2                      UNITED STATES v. BASHAM
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   The district court revoked Joseph Basham’s term of supervised
release and sentenced him to serve fifteen months in prison. Basham’s
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), in which he represents that there are no arguable
issues of merit in this appeal. Nevertheless, in his brief, counsel
addressed the possibility that the district court’s sentence was unduly
harsh. Basham filed a pro se supplemental brief in which he appears
to challenge whether he violated the terms of his supervised release.
He also makes a vague allegation of ineffective assistance of counsel.
Finding no error, we affirm.

   Basham was convicted in 1996 of possession of stolen goods, and
he was sentenced to eighteen months imprisonment and three years
of supervised release. In January 2000, the probation officer filed a
petition alleging that Basham violated the terms of his supervised
release.

   Because Basham did not object to his sentence at the revocation
hearing, we review his claims for plain error and find none. United
States v. Olano, 507 U.S. 725, 732-33 (1993). The record shows that
Basham violated the terms of his supervised release by failing to
notify his probation officer of changes in his address and employ-
ment, remaining out of contact for approximately one year,1 and by
failing to make required restitution payments.2 Basham admitted these
violations. As a result, the district court did not err in finding that
Basham violated the terms of his supervised release.
    1
     Basham’s whereabouts were unknown until he was arrested on state
charges.
   2
     Basham was originally ordered to pay $107,352 in restitution. At the
time of the hearing, he had made payments of only $756, despite a pay-
ment schedule requiring a far greater amount.
                      UNITED STATES v. BASHAM                        3
   We likewise find no plain error in the sentence imposed by the dis-
trict court. Basham’s sentence is well within the statutory maximum.
Moreover, even though the policy statements found in Chapter 7 of
the Sentencing Guidelines are merely advisory,3 the district court
expressly considered them and found them to be inadequate under the
circumstances.

   Finally, to the extent Basham alleges that counsel rendered ineffec-
tive assistance, this claim should be raised in the district court in a
habeas corpus proceeding rather than in this court by direct appeal,
unless the ineffectiveness "conclusively appears" on the record.
United States v. Smith, 62 F.3d 641, 651 (4th Cir. 1995). We find no
such glaring deficiencies here.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
The court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We therefore affirm the district court’s order revoking Basham’s
term of supervised release and sentencing him to fifteen months
imprisonment. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court, and argument would not aid the decisional process.

                                                          AFFIRMED
  3
   United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).